DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 26 January 2021.
Claims 1-18 have been cancelled.
Claims 19-38 have been added.
Claims 19-38 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application(s) 15/850,443 which claims priority to provisional Application 62/437,367 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 26 and 27 are recited as being dependent from claim 18 which has been canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-38 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) calculating or updating team statistics associated with sporting events that a user has watched or attended which is an abstract idea of organizing human activities, such as the managing of personal behavior, relationships and interactions between people such as social activities.
The limitations of (claim 1 for exemplary purposes) “identifying a current date and a current time; retrieving schedule information for the user-selected sports team; determining that a new sporting event for the user-selected sports team is available to be attended or watched by the user at the current date and current time; obtaining mobile device location information from the location device; confirming that the user is attending or watching the new sporting event; retrieving statistical information for the new sporting event from, identifying one or more prior sporting events of the user-selected sports team that were attended or watched by the user, retrieving statistical information relating to the team statistics for the one or more prior sporting events, calculating updated team statistics based on the statistical information retrieved for the one or more prior sporting events that were attended or watched by the user and the statistical information retrieved for the new sporting event, wherein the updated team statistics are based only the subset of all sporting events of the user- selected sports team over a predetermined time period that have been attended or watched by the user” as drafted, is a process that, under its 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In particular, the claims recitation of the display screen and data sources over a network are simply reciting elements for insignificant data gathering and display.  Claim 18 recites a memory, processor, operating system, however they do not functionally contribute the claimed limitations.  Next, the claim only recites one additional element – using a processor or mobile device to perform the steps. The processor or Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  Also, the claims recitation of the “application” “one or more network- accessible data sources via the network interface” “mobile device” “user interface comprising a touch screen display” “memory” and “location device” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor or mobile device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 20-27, 30-31, and 33-38 are dependent on claims 19 and 32 and include all the limitations of claims 19 and 32.  Therefore, claims 0-27, 30-31, and 33-38 recite the same abstract idea of “calculating or updating team statistics associated with sporting events that a user has watched or attended.”  The claim recites the additional limitations further limiting aspects of the independent claims (how and what data is to be collected) but are all still directed to the same abstract idea previously identified and are not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed 
Claim 29 is dependent on claims 28 and include all the limitations of claim 28.  Therefore, claim 29 recite the same abstract idea of “calculating or updating team statistics associated with sporting events that a user has watched or attended.”  The claim recites the additional limitations including that the device be a GPS location device which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 19, 28, and 32, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 19-38 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al. (US PG Pub. 2015/0081777) further in view of Goldman et al. (US PG Pub. 2011/0066664).

As per claims 19, 28, and 32,  Laine discloses a method for preparing and displaying sports team statistics on a mobile device of a user for a user-selected sports team, the statistics based only on sporting events attended or watched by the user, the mobile device including a processor, a memory, a location device, a network interface and a display screen, mobile device configured for preparing and displaying sports team statistics for a user- selected sports team, the statistics based only on sporting events attended or watched by the user, the mobile device comprising: a processor; a memory; a location device; a network interface; and a user interface comprising a touch screen display; and non-transitory computer readable medium having instructions stored thereon for execution by a mobile device including a processor, a memory, a location device, a network interface and a display screen , the instructions executable for: the processor executing an application to perform the steps of (device, tablet computer, camera, this may include processes and tools for automatically creating a unique package that tells a user-specific story about memorable life moments (e.g., vacations, holidays, adventures, outings, children's activities, and sporting events), Laine Fig. 1, scrapbook, ¶4, and ¶6-¶12): 
identifying a current date and a current time (geographic location where the file was created, date and time the file was created, Laine ¶36); 
retrieving schedule information for the user-selected sports team (third-party content aggregated, Laine ¶11 and ¶47-¶48); 
determining that a new sporting event for the user-selected sports team is available to be attended or watched by the user at the current date and current time (create a story for each baseball game attended of the season, Laine ¶60; scrape content from Facebook API, ¶64-¶65); 
obtaining mobile device location information from the location device (geo-location metadata, Laine ¶43-¶47); 
confirming that the user is attending or watching the new sporting event (geo-location metadata, Laine ¶43-¶47); 
retrieving statistical information for the new sporting event from one or more network- accessible data sources via the network interface (create a story for each baseball game attended of the season, identify archived electronic media files, Laine ¶60; geo-location metadata, ¶43-¶47; third-party content aggregated, ¶11 and ¶47-¶48), 
identifying one or more prior sporting events of the user-selected sports team that were attended or watched by the user (As discussed, a chapter may be defined by content related to a venue and/or a sub-venue; and chapters may be compiled to create stories.  Stories and chapters may be further defined by one or more increments of time.  For example, a story about a visit to a zoo may be defined by a single day, which represents the time for that visit.  In other cases, such as a ski vacation, a story may be defined by several days or a week.  In another example, such as an outing to a baseball game, the story may be defined by the length of the game.  In yet another example, such as a child's elementary school experience, a story may be defined as the time the child was in elementary school, with each chapter comprising content from a single school year.  In other words, the timeframe from which content is gathered (e.g., aggregated) to be incorporated into a particular chapter and/or story may be specific to a type of life experience (e.g., vacation, holiday, activity, adventure, outing, and/or time period).  The various modules of the central server 110-a (FIG. 2), for instance, may identify common values of metadata for various electronic media files (e.g., location, date, time, etc.), and it utilize these common values to aggregate the electronic media files and/or to generate a multimedia file, Laine ¶69), 
Both the Laine and the Goldman references are analogous in that both are directed towards/concerned with social networking regarding events.  Laine teaches the ability to aggregate metadata about events, but does not expressly disclose retrieving statistical information relating to the team statistics for the one or more prior sporting events, calculating updated team statistics based on the statistical information retrieved for the one or more prior sporting events that were attended or watched by the user and the statistical information retrieved for the new sporting event; and displaying values of the updated team statistics on the display screen of the mobile device wherein the updated team statistics are based only the subset of all sporting events of the user- selected sports team over a predetermined time period that have been attended or watched by the user.
However, Goldman teaches retrieving statistical information relating to the team statistics for the one or more prior sporting events, calculating updated team statistics based on the statistical information retrieved for the one or more prior sporting events that were attended or watched by the user and the statistical information retrieved for the new sporting event; and displaying values of the updated team statistics on the display screen of the mobile device wherein the updated team statistics are based only the subset of all sporting events of the user- selected sports team over a predetermined time period that have been attended or watched by the user (calculate position specific statistics, Goldman ¶65 and Some embodiments include recording of the event, time of event, participants, and result of the event.  Some embodiments utilize a stream parser, interpreter, or compiler to analyze a stream of events to calculate the actual statistics in real time or after the fact.  Some embodiments utilize sport-specific compilers to implement sport-specific summaries based on a common generic event stream format, ¶69-¶70; favorite team, ¶80).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Goldman’s method of tracking and calculating event statistics in Laine’s content aggregation system to improve the system and method with reasonable expectation that this would result in a content management system that could retrieve and analyze data from different users in a social network.  
The motivation being that the market is very fragmented by sport, geography, participant age, and vendors.  For example, web sites centered around a team do a poor job of connecting a particular child or player with other sports and teams with which the player may be associated.  Similarly, although a particular child may have a Facebook or other personal web site, these sites do a poor job of focusing on the child's sports performance and do not necessarily connect the child with other team members, parents, coaches, and so forth (Goldman ¶4). 

As per claims 20 and 33, Laine and Goldman disclose as shown above with respect to claims 19 and 32.  Laine further discloses wherein the sporting events are baseball games (baseball season, Laine ¶60).

As per claims 21 and 34, Laine and Goldman disclose as shown above with respect to claims 20 and 33.  Goldman further teaches wherein the team statistics include one or more statistics selected from the group consisting of wins, losses, at bats, runs, hits, doubles, triples, home runs, runs batted in, batting average, walks, strikeouts, stolen bases and attempts caught stealing (the sports management system provides the ability to collect statistics about athlete performance during a game.  As statistics are collected, they can be presented in a number of formats either associated with the individual athletes or rolled up as part of team statistics.  Some embodiments of the system allow statistics to be presented on a per game, per season, or career basis.  Some embodiments allow statistics to be filter or categorized based on game context like field location, home or visitor status, day or night, weather, month, day of week, in-game situations, and so on.  Some embodiments allow for the collection of statistics in real time.  Some embodiments allow for the collection of data post game.  Some embodiments allow for the collection of statistics during or after the game.  Some embodiments allow the collection of detailed events like passes, foul balls, hits, strikes, balls, touches, tackles, and so forth, Goldman ¶68; see also ¶99).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Goldman’s method of tracking and calculating event statistics in Laine’s content aggregation system to improve the system and method with reasonable expectation that this would result in a content management system that could retrieve and analyze data from different users in a social network.  
The motivation being that the market is very fragmented by sport, geography, participant age, and vendors.  For example, web sites centered around a team do a poor job of connecting a particular child or player with other sports and teams with which the player may be associated.  Similarly, although a particular child may have a Facebook or other personal web site, these sites do a poor job of focusing on the child's sports performance and do not necessarily connect the child with other team members, 

As per claims 22 and 35, Laine and Goldman disclose as shown above with respect to claims 20 and 33.  Goldman further teaches wherein the team statistics include one or more statistics selected from the group consisting of earned run average, saves, complete games, shutouts, walks and hits per inning pitched, strike outs per walk, strike outs per 9 innings, earned runs, runs, strike outs, walks against, stolen bases against and wild pitches (the sports management system provides the ability to collect statistics about athlete performance during a game.  As statistics are collected, they can be presented in a number of formats either associated with the individual athletes or rolled up as part of team statistics.  Some embodiments of the system allow statistics to be presented on a per game, per season, or career basis.  Some embodiments allow statistics to be filter or categorized based on game context like field location, home or visitor status, day or night, weather, month, day of week, in-game situations, and so on.  Some embodiments allow for the collection of statistics in real time.  Some embodiments allow for the collection of data post game.  Some embodiments allow for the collection of statistics during or after the game.  Some embodiments allow the collection of detailed events like passes, foul balls, hits, strikes, balls, touches, tackles, and so forth, Goldman ¶68; see also ¶99).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Goldman’s method of tracking and calculating event statistics in Laine’s content aggregation system to improve the system and method with reasonable expectation that this would result in a content management system that could retrieve and analyze data from different users in a social network.  
The motivation being that the market is very fragmented by sport, geography, participant age, and vendors.  For example, web sites centered around a team do a poor job of connecting a particular child or player with other sports and teams with which the player may be associated.  Similarly, although a particular child may have a Facebook or other personal web site, these sites do a poor job of focusing on the child's sports performance and do not necessarily connect the child with other team members, parents, coaches, and so forth (Goldman ¶4).

As per claims 23 and 36, Laine and Goldman disclose as shown above with respect to claims 19 and 32.  Laine further discloses wherein: the confirming step further includes the step of confirming, based on the device location information, that the user is attending the new sporting event; and the displaying event further includes the step of displaying updated statistics based only the subset of all sporting events of the user-selected sports team over a predetermined time period that have been attended by the user (create a story for each baseball game attended of the season, Laine ¶60; scrape content from Facebook API, ¶64-¶65).

As per claims 24 and 37, Laine and Goldman disclose as shown above with respect to claims 20 and 33.  Goldman further teaches wherein: the confirming step further includes the step of confirming, based on the device location information, that the user is watching but not attending the new sporting event; and the displaying event further includes the step of displaying updated statistics based only the subset of all sporting events of the user-selected sports team over a predetermined time period that have been watched but not attended by the user (be there live, Goldman ¶49, ¶73, and ¶99-¶101) (Examiner interprets the ability to “be there live” as the ability to confirm that the user is watching but not attending the game).

As per claims 25 and 38, Laine and Goldman disclose as shown above with respect to claims 19 and 32.  Laine further discloses wherein: the displaying event further includes the step of displaying updated statistics for each of the subset of all sporting events of the user-selected sports team over a predetermined time period that have been watched and attended by the user, the subset of only those sporting events of the user- selected sports team over a predetermined time period that have been watched by the user, and the subset of only those sporting events of the user-selected sports team over a predetermined time period that have been attended by the user (create a story for each baseball game attended of the season, identify archived electronic media files, Laine ¶60).

As per claim 26, Laine and Goldman disclose as shown above with respect to claim 19.  Laine further discloses wherein the predetermined time period is a playing season for the user-selected sports team (baseball season, Laine ¶60).

As per claim 27, Laine and Goldman disclose as shown above with respect to claim 19.  Laine further discloses wherein the predetermined time period is an interval defined between an earliest sporting event of the user-selected sports team attended or watched by the user and a latest sporting event of the user-selected sports team attended or watched by the user (create a story for each baseball game attended of the season, identify archived electronic media files, Laine ¶60).

As per claim 29, Laine and Goldman disclose as shown above with respect to claim 28.  Laine further discloses wherein the location device is a GPS location device (device, tablet computer, camera, this may include processes and tools for automatically creating a unique package that tells a user-specific story about memorable life moments (e.g., vacations, holidays, adventures, outings, children's activities, and sporting events), Laine Fig. 1, scrapbook, ¶4, and ¶6-¶12; geo-location metadata, ¶43-¶47).

As per claim 30, Laine and Goldman disclose as shown above with respect to claim 28.  Goldman further wherein the sports team is selectable by the user via the user interface (favorite team, Goldman ¶80).

As per claim 30, Laine and Goldman disclose as shown above with respect to claim 28.  Goldman further wherein the team statistics are selectable by the user via the user interface (statistics can filtered or categorized, Goldman ¶68).


Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure can be located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629